Citation Nr: 1718965	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-27 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether the May 2005 decision to deny service connection for right ear hearing loss was clear and unmistakable error. 
 
2.  Whether new and material evidence has been submitted to reopen a claim for service connection for right ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to an initial compensable disability rating for left ear hearing loss.

5.  Entitlement to an earlier effective date than October 9, 2008 for the grant of service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to September 1972 in the United States Army.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision and March 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The May 2009 decision granted service connection for left ear hearing loss with a noncompensable rating and denied the petition to reopen a claim for service connection for right ear hearing loss due to a lack of new and material evidence.  Subsequently, in a September 2011 statement of the case (SOC), the RO reopened the claim for service connection for right ear hearing loss and denied it on the merits.  The March 2016 rating decision denied a finding of clear and unmistakable error (CUE) regarding the initial decision to deny service connection for right ear hearing loss. 

The Veteran's initial claim for service connection for right ear hearing loss was first denied in a May 2005 RO rating decision that was sent to the Veteran in June 2005.  The RO received the Veteran's petition to reopen his claim in October 2008.  In its May 2009 rating decision, the RO denied the denied the petition to reopen.    Despite reopening the claim in September 2011, in a June 2016 supplemental SOC (SSOC), the RO again denied the petition to reopen the claim for service connection for right ear hearing loss due to a lack of new and material evidence.

The claim is now properly before the Board.  Although the RO reopened the claim for service connection for right ear hearing loss in its September 2011 SOC, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.

As discussed in more detail below, the Board is reopening the claim of entitlement to service connection for right ear hearing loss.  The issue of entitlement to service connection for right ear hearing loss and all other issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO denied service connection for right ear hearing loss.  The Veteran was notified of his appellate rights, but did express timely disagreement and did not perfect an appeal.

2.  The RO's May 2005 rating decision that denied service connection for right ear hearing loss was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and do not contain an error which, had it not been made, would have manifestly changed the outcome of the claim.

3.  The evidence received since the May 2005 rating decision is new and material and relates to an unestablished fact necessary to substantiate the claim for service connection for right ear hearing loss.




CONCLUSIONS OF LAW

1.  A May 2005 rating decision by the RO that denied entitlement to service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

2.  The May 2005 rating decision that denied service connection for right ear hearing loss was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2016).

3.  New and material evidence has been received to reopen the claim of service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  However, the VCAA is not applicable to the Veteran's claim of CUE in the May 2005 rating decision as a matter of law.  See Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for right ear hearing loss is completely favorable, no further notice and assistance is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.



II.  Clear and Unmistakable Error

In a January 2009 statement, the Veteran, through his representative, contended that the May 2005 RO decision denying service connection for right ear hearing loss should be overturned based on clear and unmistakable error.  

The Court of Appeals for Veterans Claims (Court) has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

In support of the claim of CUE, the Veteran's representative noted that the RO claimed a review of the record indicated the Veteran lost hearing in his right ear at age four, but that an in-service examination dated in February 1968 revealed the Veteran displayed sensitivity in both ears at the tested frequencies.  The representative did not discuss other evidence of record at that time or why the contended error would have manifestly changed the outcome. 

In order to reasonably raise a claim of clear and unmistakable error, the claimant must provide some degree of specificity as to what the alleged error is.  See Simmons v. Principi, 17 Vet. App. 104, 114 (2003).  If a claimant fails to adequately plead a CUE claim, the proper remedy is to dismiss the challenge without prejudice.  As a threshold matter, the Board finds that the argument advanced by the Veteran through his attorney allege CUE with the requisite specificity.  The Board will therefore adjudicate the merits of his CUE claim.

The Board notes that the RO acknowledged the February 1968 examination in its May 2005 decision and indicated that this examination showed that the Veteran lost complete hearing in his right ear at age four.  However, the February 1968 examination does not indicate that Veteran lost hearing in his right ear at age four but does indicate the Veteran could hear in his right ear as the Veteran contends.  This suggests a misreading or mis-citation of the evidence by the RO.

The RO noted a review of the entire file to date including service treatment records that included a February 1968 medical history questionnaire in which the Veteran reported decreased hearing in the right ear.  In a concurrent examination report, audiometric test data inconsistently showed normal right ear hearing, but the examiner noted mild to moderate hearing loss in the right ear.  In May 1968, the Veteran sought treatment for reduced hearing acuity.  A clinician noted the Veteran's report of a long history of hearing difficulty including "total deafness right ear since age 2 years."  The Veteran underwent examination in an otolaryngology clinic in which an examiner noted the Veteran's report that he had a right ear infection when very young suspected that the treatment at age 6 caused hearing loss.  The Veteran underwent multiple tests, and the specialist diagnosed no response in the right ear and normal hearing in the left ear.  The Veteran was assigned restricted duties because of the hearing deficits.  

The Veteran was evaluated in September 1969 when he again reported that he "lost hearing right ear at age 4, [secondary] TM perforation."  An audiometric test showed no response in the right ear. An evaluator diagnosed profound hearing loss in the right ear.  In another evaluation in December 1969, an evaluator again noted that the Veteran reported total haring loss in the right ear since an infection at age 4 and noted that a concurrent Lombard test confirmed total deafness in the right ear. 

In the May 2005 decision, the RO also listed consideration of a VA audiometric examination in January 2005 in which the examiner noted the Veteran's reports and the record for the finding that the Veteran was deaf in the right ear since age 4.  Testing showed a flat profound sensorineural hearing loss with no word recognition in the right ear.  

Failure of the RO to consider "highly probative evidence," in violation of the regulation requiring adjudications to be based on all the evidence of record (38 C.F.R. §3.303(a)), could constitute a viable theory of CUE when it is "clear on its face" that a particular piece of highly probative evidence had not been considered by the RO.  Crippen v. Brown, 9 Vet. App. 412, 420 (1996).  However, it "must always be remembered that CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable." Fugo v. Brown, 6 Vet. App. 40, 43-44, 1993, citing Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).

In light of this, the Board finds that reversal or revision of the May 2005 rating decision on the basis of CUE is not warranted.  Even if the RO failed to accurately and adequately address the February 1968 examination, as it is not absolutely clear a different result would have ensued had the RO considered the examination properly.  Despite not acknowledging that the February 1968 examination evidenced hearing in the Veteran's right ear, the RO also considered many other medical records containing the Veteran's reports, examiner's acceptance of the reports, and testing confirmation of complete loss of hearing in the Veteran's right ear from the age of four due to an untreated ear infection.  

The Board finds that the Veteran's claim of clear and unmistakable error essentially objects to the RO's weighing of all the evidence and does not address any evidence other than the citation to the February 1968 entrance examination.  Notwithstanding the RO error in citing the inconsistent results of the February 1968 entrance examination, the weight of the evidence of record at the time of the May 2005 rating decision does not support that had the RO failed to consider all evidence of record or misapplied the law.  Moreover, the citation error would not have manifestly changed the outcome at the time as there are multiple statements by the Veteran and military examiners supporting the RO's decision at the time. 

According, the Veteran's motion for reversal or revision of the May 2005 rating decision is denied.

III. New and Material Evidence

In May 2005, the RO denied service connection for right ear hearing loss because service medical records and the Veteran's statements indicated the Veteran lost complete hearing in his right ear at the age of four.  The Veteran was advised of the decision and his appellate rights.  However, the Veteran did not express timely disagreement with regard to this claim, as he only disagreed with the denial of service connection for tinnitus in an August 2005 notice of disagreement.  Therefore, with regard to service connection for right ear hearing loss, the May 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

The Board has considered the applicability of 38 C.F.R. § 3.156(b) (2016), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for right ear hearing loss was received within one year following the May 2005 rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. See Shade, 24 Vet. App. at 119-121.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

The RO received the Veteran's petition to reopen the claim for service connection for right ear hearing loss in October 2008. 

In its May 2009 rating decision, the RO denied the denied the petition to reopen.    Despite reopening the claim in September 2011, in a June 2016 supplemental SOC (SSOC), the RO again denied the petition to reopen the claim for service connection for right ear hearing loss due to a lack of new and material evidence.
   
Since the final decision in May 2005, the Veteran has indicated that he had poor hearing in his right ear, rather than no hearing ability, prior to service.   Thus, he contradicted his reports of deafness at a young age made to multiple examiners during active service.  As noted above, the Veteran's service treatment records include an induction examination that suggested that the Veteran on one occasion could hear in his right ear.  

The Board further finds that the evidence, presuming the credibility thereof for reopening purposes, is not only new, but also material because it supports a later onset date for complete hearing loss in the Veteran's right ear. 

The new evidence also raises a reasonable possibility of substantiating the claim as it would trigger VA's duty to get a medical opinion.  See Shade, 24 Vet. App. at 119-121; 38 U.S.C.A. § 5103A(d) (West 2014).  There is competent evidence the Veteran currently has right ear hearing loss.  Service records and the Veteran's statements indicate the Veteran was exposed to acoustic trauma while in service, and there is insufficient competent medical evidence to make a decision on the claim. 

ORDER

There was no CUE in the May 2005, rating decision that denied service connection for right ear hearing loss; the appeal is denied.

To this extent only, the petition to reopen a claim for service connection for right ear hearing loss is granted.


REMAND

The Veteran seeks service connection for right ear hearing loss.  After a review of the claim file, the Board finds that additional development is needed prior to deciding this issue.  

Because claims involving service connection for one ear and a higher rating for the other ear are inextricably intertwined, the Board finds that the remaining issues must be remanded.  See Simmons v. Shinseki, 24 Vet. App. 87, 93 (2010).

Medical record may be incomplete

In its September 2011 SOC, the RO stated that the military obtained a Hearing Conservation Program Case Report dated April 2, 1959 which "seem[ed] to show right ear hearing is lost".  The RO further stated that pre-service civilian records "included in the STR [service treatment records] show since at least April 2, 1959 very poor hearing in the right ear or deafness."  The Board has reviewed the Veteran's service treatment records and other records in the claim file and has not located the Hearing Conservation Program Case Report dated April 2, 1959.

In light of this, the record appears to be incomplete, and such evidence may support the Veteran's contention that he had poor hearing in his right ear upon entry to service, rather than total deafness.  Therefore, a remand is necessary to associate this report with the claim file.  If the Board is in error, that this report is not in the claim file, the AOJ should identify where it is located in a memorandum to the file.

Lay statements and exit exam

The Veteran was afforded multiple VA audio examinations, but the April 2011 examiner opined that the Veteran's right ear hearing loss was not caused by or aggravated by service.  In support of this opinion, the examiner noted the Veteran's self-report of hearing loss prior to service and that only one hearing exam demonstrated some hearing in the Veteran's right ear.  The examiner stated that this exam was at the Veteran's indication and "could easily be passed by responding when others in the room responded."  However, there is no indication in the record that the Veteran took his induction hearing exam in a room with others.  Additionally, the Veteran's separation examination indicates the Veteran had a hearing ability in his right ear that he did not have later in life, which is inconsistent with the examiners finding that only one examination revealed an ability to hear in the right ear.  The decibel levels noted for the right ear during the August 1972 separation examination ranged from 75 to 90, but future examinations did not give a decibel rating or noted the decibels to be 100+ or 105+.  

Furthermore, the examiner does not appear to have considered the Veteran's contention that he was under the mistaken impression that he has been totally deaf in his right ear since the age of four.  This contention, which was noted in his June 2009 notice of disagreement, is consistent with a note in the Veteran's service treatment record from May 21, 1968 which indicates a history of right ear hearing difficulty, rather than deafness.  This May 1968 note also does not appear to have been considered by the examiner.  

Although a medical examiner need not discuss all of the potentially favorable evidence of record to render an adequate opinion, the examiner's opinion must still be based on consideration of the relevant medical history, which may be conveyed via lay statements.  See Roberson v. Shinseki, 22 Vet. App. 358, 367 (2009); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) ("[T]here is no reasons-or-bases requirement imposed on examiners."); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Board finds that there is insufficient evidence of record to decide the claim. Therefore, the Board finds it necessary to remand for an etiology opinion.

Because claims involving service connection for the right ear and a higher rating and effective date for the left ear are inextricably intertwined, the Board finds that the remaining issues must be remanded.  See Simmons v. Shinseki, 24 Vet. App. 87, 93 (2010).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative and request that they provide sufficient information, and if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claim on appeal.

2.  Obtain non-duplicative copies of all records referred to by the Veteran that are not already of record, to include the Hearing Conservation Program Case Report dated April 2, 1959.  Any negative response must be associated with the claim file.

3.  Obtain a VA medical examination that addresses the Veteran's claim for service connection for right ear hearing loss and entitlement to an initial compensable disability rating for left ear hearing loss.

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review and evaluation, the examiner is asked to provide an assessment of the current nature of the Veteran's hearing loss. 

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any associated non-audiological manifestations.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner, or other relevant medical professional, must provide an opinion addressing the following:

The degree of hearing loss the Veteran had in his right ear before and during service, to include at separation. 

Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right ear hearing loss had its onset during, or was aggravated by, active service or is related to any in-service disease, event, or injury, to include the Veteran's in service noise exposure. 

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.

4.  After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




